Citation Nr: 0905318	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1963 to January 1967.  The record reflects that 
he served aboard the U.S.S. Intrepid in the official waters 
of the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  The Veteran did not serve in-country in Vietnam and there 
is no objective evidence showing that the Veteran was exposed 
to Agent Orange while serving on active duty.  

2.  Lung disability was not present in service and is not 
etiologically related to service.

3.  Skin cancer was not present in service or for many years 
thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Lung disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, 487 F.3d 881.

In this case, in letters dated in February 2005 and November 
2005, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A letter 
advising the Veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006.  The claims were last readjudicated in June 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, and post-service medical records and examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran was 
an active participant in the claims process by submitting 
release forms and medical evidence.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

When a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes 
Not Associated With Exposure to Certain Herbicide Agents, 72 
FR 32395-01 (June 12, 2007).  In this regard, in accordance 
with section 3 of the Agent Orange Act of 1991, Pub. L. 102-
4, 105 Stat. 11, the Secretary has entered into an agreement 
with the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in the Republic of Vietnam during the Vietnam Era 
and each disease suspected to be associated with such 
exposure. Congress mandated that NAS determine, to the extent 
possible: (1) whether there is a statistical association 
between the suspect diseases and herbicide exposure, taking 
into account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that disease.  
If the Secretary determines that a presumption of service 
connection is not warranted, he publishes a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of the NAS reports and all 
other sound medical and scientific information and analysis 
available to the Secretary.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003).

The United States Court of Appeals for the Federal Circuit 
has held, however, that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court has held that while a layperson is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party, such as 
the Veteran, is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education, training or experience, such as matters 
relating to a diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

I. Lung Disability

The Veteran contends that service connection is warranted for 
a lung disability, claimed as shortness of breath, because it 
was incurred as a result of exposure to herbicides while he 
was assigned to the U.S.S. Intrepid when off the coast of 
Vietnam.  The Veteran stated that the U.S.S. Intrepid was in 
the South China Sea and the Gulf of Tonkin off the coast of 
Vietnam.  He maintains that while he was in the flight deck 
crew as a director, he was exposed to herbicides because the 
sprayed mist would drift out to sea.  The Veteran also stated 
that the aircraft doing bombing runs would have residue on 
them when they returned to the flight deck.  

Initially, the Board notes that there is no evidence that the 
Veteran served 
in-country in Vietnam, nor does the veteran contend he went 
ashore in Vietnam.  
In Haas v. Peake, the Federal Circuit upheld VA's 
interpretation of section 3.307(a)(6)(iii) as requiring the 
servicemember's presence at some point on the landmass or the 
inland waters of Vietnam.  Haas, 525 F.3d 1168, 1197 (Fed. 
Cir. 2008) cert. denied --- S.Ct. ---, (U.S. Jan 21, 2009) 
(No. 08-525).  There is also no corroborating evidence that 
he was exposed to herbicides in service

Regardless, the Veteran is diagnosed with chronic obstructive 
pulmonary disease, which is not among the diseases specified 
in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between exposure 
to an herbicide agent, and the occurrence of either chronic 
obstructive pulmonary disease or shortness of breath.  See 38 
C.F.R. § 3.309(e).  Importantly, the Veteran has never been 
diagnosed with any respiratory cancer.  Therefore, even if 
the veteran had been exposed, service connection would not be 
warranted for the Veteran's claimed lung disability on a 
presumptive basis as a result of herbicide exposure.

The Board also concludes that service connection is not 
warranted for this disability on any other basis because 
there is no evidence that the Veteran's chronic obstructive 
pulmonary disease or shortness of breath was present in 
service or until many years thereafter, or that it is 
otherwise etiologically related to his military service, to 
include any exposure to asbestos therein.  

In this regard, service treatment records do not show that 
the Veteran was diagnosed with any disability of the lungs, 
nor do they contain any related complaints or findings.  The 
separation examination report shows normal examination of the 
lungs.

The earliest post-service medical evidence of any abnormality 
involving the lungs is a private X-ray study dated in 
November 2001, which indicates the presence of suboptimal 
inspiration, but otherwise an essentially normal chest.  A 
follow-up November 2001 private medical record indicates that 
the Veteran had hyper-reactive lungs secondary to the 
inhalation of noxious fumes (Hydrogen Sulfate) at work.  Two 
medications were prescribed.  

VA X-ray studies from November 2004 indicate that there were 
probable chronic changes of the right lung base.  An old film 
was not available for comparison.  A May 2006 VA X-ray study 
shows no evidence of asbestosis.  The April 2006 VA 
examination report notes a diagnosis of chronic obstructive 
pulmonary disease.  

The RO also considered the claim based on asbestos exposure 
due to the veteran's specialty as an Aviation Boatswain's 
Mate, Aircraft Handler.  However, the Board notes that the 
veteran has not been diagnosed with asbestosis.  Further, the 
April 2006 VA examiner opined that it is less likely than not 
that the Veteran's current lung disability is due to asbestos 
exposure during service.  The examiner reviewed the Veteran's 
claims folder and fully examined the Veteran prior to 
rendering the medical opinion.  The examiner noted that 
neither the full pulmonary function studies nor high 
resolution chest CT scan show evidence of asbestosis.  

Notably, none of the medical evidence suggests a link between 
the Veteran's current lung disability and his active service.  
In essence, the only evidence of a nexus between the 
Veteran's lung disability and his military service is limited 
to the Veteran's own statements.  This is not competent 
evidence of the claimed nexus since laypersons, such as the 
Veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim for service connection 
for a lung condition.


II. Skin Cancer

The Veteran has also claimed entitlement to service 
connection for skin cancer, which he originally misstated as 
myeloma but later corrected to indicate melanoma.  He 
contends his skin cancer is a result of Agent Orange 
exposure.

As noted above, the Veteran did not serve in-country in 
Vietnam and is not presumed to have been exposed, nor is 
there evidence confirming such exposure.  However, even if 
such exposure did occur, the Veteran is diagnosed with 
squamous cell carcinoma and malignant melanoma, neither of 
which is among the diseases specified in 38 U.S.C.A. § 
1116(a).  In addition, the Secretary has not determined, on 
the basis of sound medical and scientific evidence, that a 
positive association exists between exposure to an herbicide 
agent, and the occurrence of either squamous cell carcinoma 
or malignant melanoma.  See 38 C.F.R. § 3.309(e).  Therefore, 
service connection is not warranted for the Veteran's claimed 
skin cancer on a presumptive basis as a result of herbicide 
exposure.

The Board also concludes that service connection is not 
warranted for this disability on any other basis because 
there is no evidence that the Veteran's skin cancer was 
present in service or until many years thereafter, or that it 
is otherwise etiologically related to his military service.

The earliest post-service medical evidence of any skin cancer 
is a private medical record dated in July 2004, which 
indicates a diagnosis of squamous cell carcinoma of the left 
forearm.  An August 2004 private medical record notes 
squamous cell carcinoma of the forehead and malignant 
melanoma of the upper back.  VA progress notes indicate a 
history of skin cancer.

Notably, none of the medical evidence suggests a link between 
the Veteran's skin cancer and his active service.  Although 
the Veteran has never been afforded a VA examination to 
determine the etiology of his skin cancer, as explained 
below, such an examination is not necessary in this case.

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or other service-connected disability, and 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to skin 
cancer or any precursor thereto, and there is no post-service 
medical evidence which suggests that the currently diagnosed 
skin cancer is in any way related to the Veteran's military 
service.  Therefore, no VA examination is warranted.

In essence, the evidence of a nexus between the Veteran's 
skin cancer and his military service is limited to the 
Veteran's own statements.  As noted above, this is not 
competent evidence of the claimed nexus since laypersons, 
such as the Veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a lung disability is 
denied.

Entitlement to service connection for skin cancer is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


